DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on April 12, 2022 in which claims 19-26 and 28-40 are presented for examination. Claims 1-18 and 27 have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites “wherein the constriction and/or the widening in the region of the entry opening and/or a region of the exit opening is formed by a surface profile of a cover plate of the yarn duct”, which is indefinite since it is unclear as to the structures that are included in the claim. As written the claim can be interpreted in many different ways, due to a first and second and/or limitations. Depending on the interpretations of each the first and second and/or limitations, the a claim is amenable to two or more plausible claim constructions. Therefore, the claim is indefinite, since it is unclear as to the metes and bounds of what is being claimed. 
All dependent claims are rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 30-31 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 30 recites “The nozzle according to claim 27”, which does not include additional limitations of the claim from which it depends, because claim 30 depends from cancelled clam 27. 
Claim 31 depends from claim 30 and therefore, does not include additional limitations of the claim from which it depends, because claim 30 depends from cancelled clam 27.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19-20, 22, 24-25, 32-33 and 37-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fletcher et al. (3,389,444)[Fletcher].
Regarding claim 19, Fletcher teaches, A nozzle for manufacturing knotted yarn (figure 7), having a yarn duct in which knots are producible with aid of air entanglement (the nozzle of figure 7 has 76 in which knots are producible with aid of air entanglement, Col. 2 ln. 3-7, Col. 7-8 ln. 48-6), and having at least one air bore having a longitudinal axis (73 has a longitudinal axis, Col. 9 ln. 6-17), wherein said air bore merges with the yarn duct in a merging opening and air is introducible into the yarn duct through the air bore (73 merges with 76 in an annotated merging opening and air is introducible into 76 through 73, Col. 7 ln. 48-51, Col. 9 ln. 6-17, annotated figure 7), the longitudinal axis (A) of the air bore is disposed at an angle of 90° in relation to a conveying direction (B) of a yarn (the longitudinal axis of 73 is disposed at an angle of 90° in relation to a conveying direction of a yarn, “The air entrance passages, as 5, may be either straight as shown in FIGURE I or converging as in FIGURE 7. The converging type air entrance is helpful in accelerating the treatment gas to a high velocity to enhance the entangling or looping and entangling of the yam filaments when these effects may be desired. An included entrance angle of 20 to 90° in the air entrance passages allows the use of lower gas pressures for a given level of filament entanglement or loopiness due to the increased kinetic energy imparted to the gas stream by accelerating it to a higher velocity by means of the converging air passages, 5”, Col. 9 ln. 6-17, figures 1 and 7), and at least one of: a region of an entry opening of the yarn duct is constricted in relation to a cross section of the yarn duct in a region of the merging opening of the air bore, and/or an exit opening of the yarn duct is widened in relation to a cross section of the yarn duct, in a region of the merging opening of the air bore (“FIGURE 7, a sectional side elevation view, illustrates an insert with a conical configuration, 72, on one end of cylindrical yarn passage, 76, and conically shaped air passages, 73. In this jet the included angle of the tapered portion, 72, has been found to be most effective when it has a value of 4 to 15', with 7' being a preferred value. This diverging portion of the jet forms the yarn exit from the tube, 76, and promotes self-threading of the jet”, Col. 7 ln. 48-56, therefore, at least one of: 72 of 76 is widened in relation to a cross section of 76, in a region of the annotated merging opening of 73), and a baffle face configured on an opposite side of the merging opening of the air bore in the yarn duct, such that air from the air bore is directed onto the baffle face and a larger net amount of air dissipates via the exit opening than via the entry opening (“FIGURE 7, a sectional side elevation view, illustrates an insert with a conical configuration, 72, on one end of cylindrical yarn passage, 76, and conically shaped air passages, 73.”, Col. 7 ln. 48-50, “For this use the diameter of the cylindrical part of the passageway, 76, should be as small as possible to reduce air usage requirements and may be from 2 to 10 times the yarn diameter. With low air pressures of 0.1 to 5.0 p.s.i. gauge, the yarn bundle is supported on a film of gas throughout the passageway, 76, as a minor portion of the gas escapes through the yarn entrance, and a major portion escapes through the yarn exit taper, 72”, Col. 7 ln. 59-67, therefore, an annotated baffle face configured on an opposite side of the annotated merging opening of 73 in 76, such that air from 73 is directed onto the annotated baffle face and a larger net amount of air dissipates via 72 than via the entry opening, annotated figure 7, Examiner notes: the term “directed” is broad and has a definition of “to cause to move in a certain direction or toward a certain object”, see NPL definition of directed, therefore, air from 73 is directed onto the annotated baffle as claimed). 
Regarding claim 20, Fletcher teaches, wherein the baffle face is configured so as to be substantially perpendicular in relation to the longitudinal axis of the air bore (the annotated baffle face is configured so as to be substantially perpendicular in relation to the longitudinal axis of 73, annotated figure 7).
Regarding claim 22, Fletcher teaches, wherein the baffle face, in the conveying direction, has a length of 2 - 4 times a diameter of the air bore (the annotated baffle face in the conveying direction (72 being the outlet), has a length 2-4 times a diameter of 73, annotated figure 7, see also Col. 5 ln. 14-22, which discloses an example of figure 7, 73 having “a 0.080″ diameter”).
Regarding claim 24, Fletcher teaches, wherein the constriction and/or the widening in the region of the entry opening and/or a region of the exit opening is formed by a surface profile of a cover plate of the yarn duct (a region of the exit opening is formed by a surface profile of an annotated cover plate of 76, annotated figure 7, Col. 7 ln. 48-56).
Regarding claim 25, Fletcher teaches, wherein the constriction and/or the widening in the region of the entry opening/exit opening is formed by a surface profile of a cover plate and of a nozzle plate (a region of the exit opening is formed by a surface profile of an annotated cover plate and of an annotated nozzle plate, annotated figure 7, Col. 7 ln. 48-56).
Regarding claim 32, Fletcher teaches, wherein the yarn duct displays an asymmetrical cross section (76 displays an asymmetrical cross section, Col. 7 ln. 48-56,).
Regarding claim 33, Fletcher teaches, wherein the asymmetrical cross section is one of a substantially U-shaped, V-shaped, or T-shaped cross section (“FIGURE 7, a sectional side elevation view, illustrates an insert with a conical configuration, 72, on one end of cylindrical yarn passage, 76, and conically shaped air passages, 73”, Col. 7 ln. 48-51, therefore, the asymmetrical cross section is one of a substantially U-shaped).

Regarding claim 37, Fletcher teaches, A method for manufacturing knotted yarn within a yarn duct of a nozzle with aid of air entanglement (knotted yarn is manufactured within 76 of the nozzle of figure 7 with aid of air entanglement, Col. 2 ln. 3-7, Col. 7-8 ln. 48-6), wherein through at least one air bore having a longitudinal axis, air is introduced in a direction of the longitudinal axis at an angle of 90° in relation to a conveying direction of a yarn, so as to be directed onto a baffle face, said air more merges with the yarn duct in a region of a merging opening (through 73, in which 73 has a longitudinal axis, Col. 9 ln. 6-17, air is introduced in a direction of the longitudinal axis at an angle of 90° in relation to a conveying direction of the knotted yarn, so as to be directed onto an annotated baffle face, the air merges with 76, “FIGURE 7, a sectional side elevation view, illustrates an insert with a conical configuration, 72, on one end of cylindrical yarn passage, 76, and conically shaped air passages, 73.  In this jet the included angle of the tapered portion, 72, has been found to be most effective when it has a value of 4 to 15', with 7' being a preferred value. This diverging portion of the jet forms the yarn exit from the tube, 76, and promotes self-threading of the jet”, Col. 7 ln. 48-56, “The air entrance passages, as 5, may be either straight as shown in FIGURE I or converging as in FIGURE 7. The converging type air entrance is helpful in accelerating the treatment gas to a high velocity to enhance the entangling or looping and entangling of the yam filaments when these effects may be desired. An included entrance angle of 20 to 90° in the air entrance passages allows the use of lower gas pressures for a given level of filament entanglement or loopiness due to the increased kinetic energy imparted to the gas stream by accelerating it to a higher velocity by means of the converging air passages, 5”, Col. 9 ln. 6-17, figures 1 and 7, annotated figure 7), wherein on account of at least one of: a constriction in a region of an entry opening of the yarn duct in relation to a cross section of the yarn duct in the region of the merging opening of the air bore, and a widening of an exit opening of the yarn duct in relation to a cross section of the yarn duct, in the region of the merging opening of the air bore, a larger net amount of air dissipates via the exit opening than via the entry opening (“FIGURE 7, a sectional side elevation view, illustrates an insert with a conical configuration, 72, on one end of cylindrical yarn passage, 76, and conically shaped air passages, 73.  In this jet the included angle of the tapered portion, 72, has been found to be most effective when it has a value of 4 to 15', with 7' being a preferred value. This diverging portion of the jet forms the yarn exit from the tube, 76, and promotes self-threading of the jet”, Col. 7 ln. 48-56, “For this use the diameter of the cylindrical part of the passageway, 76, should be as small as possible to reduce air usage requirements and may be from 2 to 10 times the yarn diameter. With low air pressures of 0.1 to 5.0 p.s.i. gauge, the yarn bundle is supported on a film of gas throughout the passageway, 76, as a minor portion of the gas escapes through the yarn entrance, and a major portion escapes through the yarn exit taper, 72”, Col. 7 ln. 59-67, therefore, on account of at least one of: a widening of 72 of 76 in relation to a cross section of 76, in the region of the merging opening of 73, a larger net amount of air dissipates via 72 than via the entry opening of 76, Examiner notes: the term “region” is broad and merely means “any of the major subdivisions into which the body or one of its parts is divisible”, see NPL definition of region). 
Regarding claim 38, Fletcher teaches, wherein the air is directed onto the baffle face which is disposed so as to be substantially perpendicular in relation to the longitudinal axis of the air bore (air is directed onto the annotated baffle face which is configured so as to be substantially perpendicular in relation to the longitudinal axis of 73, Col. 7 ln. 48-50, Col. 7 ln. 59-67, Examiner notes: the term “directed” is broad and has a definition of “to cause to move in a certain direction or toward a certain object”, see NPL definition of directed, annotated figure 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al. (3,389,444)[Fletcher] in view of Naylor (4,679,284)
Regarding claim 21, Fletcher teaches, the yarn duct is configured so as to comprise a nozzle and a cover plate, which are releasably connectable to one another (76 is configured so as to comprise an annotated nozzle plate and an annotated cover plate, annotated figure 7).
Fletcher fails to teach, the nozzle plate and a cover plate, which are releasably connectable to one another.
Naylor, a yarn entangling air jet, Abstract, teaches, wherein the yarn duct is configured so as to comprise a nozzle plate and a cover plate, which are releasably connectable to one another (“there is shown an entangling jet 10 comprising two parts 11, 12 which are separably secured to each other by two screws 13 received in threaded bores 14 in the lower part 11”, Col. 2 ln. 32-35, “The two parts 11, 12 are secured to each other so as to provide a yarn passageway 15 through the jet 10, the passageway 15 having an inlet portion 16 and an outlet portion 17 which meet at a junction 18”, Col. 2 ln. 40-43, therefore, 15 is configured so as to comprise 11 and 12, which are releasably connectable to one another, figures 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the nozzle plate and the cover plate of Fletcher as being releasably connected to one another as taught by Naylor in order to allow “for simplicity of manufacture and restriction of air turbulence, as well as to allow for the two parts to be made of differing materials if desired. Due to this construction, the yarn passageway 15 is easily formed”, Col. 3 In. 26-30.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al. (3,389,444)[Fletcher].
Regarding claim 23, Fletcher teaches, the baffle face has a length of 4 - 6 mm (annotated figure 7).
Even though Fletcher does not specifically disclose “the baffle face has a length of 4 - 6 mm” as claimed, Fletcher does disclose a baffle face as shown in annotated figure 7, in which the baffle face is “configured on an opposite side of the merging opening of the air bore in the yarn duct” as recited in claim 1. Therefore it would have been obvious to one having ordinary skill in the art prior to the filing date of the invention to experiment with different ranges of ratio for baffle length in order to achieve an optimal configuration, since discovering the optimum or workable ranges of a baffle length involves only routine skill in the art. MPEP 2144.05(ll)(A). In this case, by making the baffle face 4-6mm in length would allow for a short distance of widening allowing for the air to quickly dissipate via the exit opening.

Allowable Subject Matter
Claims 26, 28-29, 34-36 are allowed.






    PNG
    media_image1.png
    384
    506
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed April 12, 2022, with respect to claims 19-25, 32-33 and 36-38 have been fully considered but they are not persuasive.

Claim 19:
In response to Applicant’s argument that: 
“Fletcher et al. '444 does not disclose a baffle face onto which the air can be directed.” 

Examiner respectfully disagrees. While it may be true that two conically shaped air passages 73 which are placed directly opposite from each other within the tube 72 (see Fig. 7), this does not preclude that Fletcher does not teach the limitations as claimed. The claim requires a baffle face configured on an opposite side of the merging opening such that air from the air bore is directed into the baffle face, here, the baffle faced must merely be on an opposite side of the merging opening and air from the air bore is directed into the baffle face, in which Fletcher discloses these structures as claimed. Additionally, the definition of “directed” is broad and has a definition of “to cause to move in a certain direction or toward a certain object”, see NPL definition of directed, in which as shown in the Office Action above, air from 73 is directed onto the annotated baffle as claimed. Therefore, Applicant’s argument is unpersuasive.

In response to Applicant’s argument that:
“Furthermore, Fletcher et al. '444 does not explicitly disclose a larger net amount of air dissipating from the exit opening.”

Examiner respectfully disagrees. The claim recites “a larger net amount of air dissipated via the exit opening than via the entry opening”, in which Fletcher discloses in Col. 7 ln. 48-50, “FIGURE 7, a sectional side elevation view, illustrates an insert with a conical configuration, 72, on one end of cylindrical yarn passage, 76, and conically shaped air passages, 73.”, and in Col. 7 ln. 59-67, “For this use the diameter of the cylindrical part of the passageway, 76, should be as small as possible to reduce air usage requirements and may be from 2 to 10 times the yarn diameter. With low air pressures of 0.1 to 5.0 p.s.i. gauge, the yarn bundle is supported on a film of gas throughout the passageway, 76, as a minor portion of the gas escapes through the yarn entrance, and a major portion escapes through the yarn exit taper, 72”, therefore, Fletcher discloses that a larger net amount or air is dissipated via the exit opening than via the entry opening, as claimed. Therefore, Applicant’s argument is unpersuasive.



Claim 37:
In response to Applicant’s argument that:
“The independent process claim 37 is allegedly also anticipated by Fletcher et al. The above-mentioned distinguishing features of claim 19 are analogously claimed by claim 37. Hence claim 37 is also novel over Fletcher et al. '444.”

Examiner notes that the above responses to Applicant’s arguments of claim 19 are also in response to claim 37.

35 U.S.C § 103 – Claim 19

In response to Applicant’s argument that:
“The independent claim 19 is also non-obvious over the teaching of Fletcher et al. '444.”, and

“Fletcher et al. '444 is thus not a particularly good starting point as prior art, since the underlying principle of the present invention of turbulence by a baffle face (see Fig. 6) cannot be suggested two opposing air passages 73 of Fletcher et al. '444.”, and

“The teaching of Fletcher et al. '444 would not have prompted one of ordinary skill in the art, faced with the objective technical problem, to arrive at the present invention Consequently, the above-mentioned features are nonobvious over a nozzle of Fletcher et al. '444 which does not teach or suggest a baffle face in combination with a widened exit opening leading to the above laid out objective technical effects.”

Applicant’s arguments regarding claim 19 under 35 U.S.C § 103 is not commensurate with the previous rejection, as no such rejection was presented. See Examiner’s above responses to Applicant’s arguments of claim 19.



35 U.S.C § 103 – Claim 37
In response to Applicant’s argument that:
“The above-mentioned distinguishing features of claim 19 leading to the technical effect laid out above is also claimed analogously by independent claim 37. Consequently claim 37 is also non-obvious over the teaching of Fletcher et al.”

Applicant’s arguments regarding claim 37 under 35 U.S.C § 103 is not commensurate with the previous rejection, as no such rejection was presented. Examiner’s above responses to Applicant’s arguments of claim 19 are also in response to claim 37.

Applicant fails to form a specific argument against the applicability of the Naylor reference in the extant prior art rejection. The Naylor reference is relied on in the instant prior art rejection.

Applicant’s arguments, filed April 12, 2022, with respect to the rejection(s) of claim(s) 26, 28-31 and 34-35 under 35 USC 102(a)(1) and 103 have been fully considered and are persuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732